Citation Nr: 1117835	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  07-17 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of foreign body, right forearm with slight limitation of motion (previously evaluated as shrapnel wounds).

2.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee prior to August 22, 2007.

3.  Entitlement to a rating in excess of 30 percent for total left knee replacement since October 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to November 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, in pertinent part, confirmed and continued the respective 10 percent ratings for the Veteran's service-connected foreign body residuals of the right forearm, and degenerative arthritis of the left knee.

During the pendency of this appeal, the Veteran underwent total left knee replacement and the service-connected disability has been evaluated on this basis since that time.  By a December 2007 decision review office (DRO) decision, a 100 percent rating was assigned for post-surgical residuals, total left knee replacement effective from August 22, 2007.  A 30 percent evaluation was effective from October 1, 2008.

The Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in December 2008.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the Veteran's foreign body residuals claim.  Accordingly, this claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

As an additional matter, the Board notes that the Veteran also initiated an appeal to an August 2008 DRO decision regarding the initial rating(s) assigned for a right knee disability following the establishment of service connection.  However, the record does not reflect the Veteran perfected his appeal to that claim by filing a timely Substantive Appeal after a Statement of the Case (SOC) was promulgated in July 2009.  Consequently, the Board does not have jurisdiction over that claim.  See 38 C.F.R. §§ 20.200, 20.302 (2010).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for the equitable disposition of the issue(s) adjudicated by this decision have been completed.

2.  Prior to August 22, 2007, the Veteran's service-connected degenerative arthritis of the left knee was not manifested by flexion limited to 30 degrees or less, extension limited to 15 degrees or more, nor subluxation or lateral instability.

3.  For the period since the total left knee replacement (i.e., as of and since October 1, 2008), the Veteran's service-connected left knee disability has not been manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity; ankylosis; extension limited to 30 degrees or more; nor impairment analogous to nonunion of the tibia or fibula with loose motion, requiring brace.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected degenerative arthritis of the left knee prior to August 22, 2007, are not met.  38 USCA §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 CFR §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2010).

2.  The criteria for a rating in excess of 30 percent for the Veteran's total left knee replacement since October 1, 2008, are not met.  38 USCA §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 CFR §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in June 2006, which is clearly prior to the September 2006 rating decision that is the subject of this appeal.  He was also sent additional notification via a May 2008 letter, followed by readjudication of the appeal by an July 2009 Supplemental SOC (SSOC) which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the June 2006 letter included information regarding disability rating(s) and effective date(s) as mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006), while the May 2008 letter included a summary of the relevant rating criteria for evaluating the service-connected left knee.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various medical records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the December 2008 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, he has not indicated that there are any outstanding treatment records documenting symptomatology of his service-connected left knee that is not reflected by the evidence currently on file.
With respect to the aforementioned December 2008 hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the December 2008 hearing focused on the symptomatology of the service-connected foreign body residuals of the right forearm, with no pertinent testimony regarding the left knee.  Nevertheless, the Board notes that, as detailed above it has already determined that the Veteran received adequate notification which apprised him of the elements necessary to substantiate his left knee claim.  Moreover, the Veteran, through the statements submitted by and on behalf of his left knee claim, demonstrated that he had actual knowledge of the elements necessary to substantiate this claim.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes the Veteran was accorded VA medical examinations regarding his left knee in July 2006, December 2007, and July 2009, which included findings as to the symptomatology of the left knee which is consistent with the other treatment records on file and the relevant rating criteria.  No inaccuracies or prejudice is demonstrated with respect to these examinations.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General Criteria - Increased Rating Claims

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, the Court recently held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In fact, the Veteran is already in receipt of staged ratings for his left knee.

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Prior to August 22, 2007

Diagnostic Code 5010 provides that traumatic arthritis substantiated by X-ray findings is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. 38 C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  For the purpose of rating disability from arthritis, the knee is considered a major joint. 38 C.F.R. § 4.45(f).

In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent rating is warranted.  However, the 10 and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Id.  In this case, only one joint is involved, and, thus, it does not appear a 20 percent rating is warranted on this basis.

Diagnostic Code 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 60 degrees, a 0 percent rating is provided; when flexion is limited to 45 degrees, 10 percent is assigned; when flexion is limited to 30 degrees, 20 percent is assigned; and when flexion is limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension of the leg.  When there is limitation of extension of the leg to 5 degrees, a zero percent rating is assigned; when the limitation is to 10 degrees, a 10 percent rating is assignable; when the limitation is to 15 degrees, 20 percent is assigned; when extension is limited to 20 degrees, 30 percent is assigned; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

In this case, the Board acknowledges that the record reflects the Veteran's left knee was manifested by complaints of pain.  However, the record does not reflect that even with these complaints his left knee had flexion limited to 30 degrees or less, nor extension limited to 15 degrees or more.  For example, the July 2006 VA medical examination showed the left knee had range of motion from 5 degrees to 110 degrees of flexion.  Although it was noted he had pain throughout the entire arch of motion both actively and passively, there was no increase in pain or decrease in range of motion with repetitive testing.  The requisite impairment for a rating in excess of 10 percent on this basis is not otherwise demonstrated by the evidence of record for the period prior to August 22, 2007.

The Board acknowledges that VA's Office of General Counsel held in VAOPGCPREC 9-2004 that separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint.  However, the aforementioned range of motion findings for the left knee during this period do not at any time satisfy the criteria for a compensable evaluation under Diagnostic Code 5260 based upon limitation of flexion or Diagnostic Code 5261 based upon limitation of extension.  Nevertheless, he is entitled to the current 10 percent ratings based upon pain of a major joint pursuant to the provisions of Diagnostic Code 5003.

The Board further notes that General Counsel for VA, in a precedent opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  General Counsel stated that when a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under Diagnostic Code 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additionally disability is shown, a veteran rated under 5257 can also be compensated under 5003 and vice versa.

Under Diagnostic Code 5257, slight impairment of either knee, including recurrent subluxation or lateral instability, warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate impairment, while a 30 percent evaluation requires severe impairment.  38 C.F.R. § 4.71a.

In this case, however, the record does not demonstrate recurrent subluxation or lateral instability of the Veteran's service-connected left knee for the period prior to August 22, 2007.  For example, the July 2006 VA medical examination noted the Veteran was stable to both varus and valgus stress at 0 and 30 degrees of flexion.  In addition, the examiner noted there was no locking or fatigability, nor episodes of dislocation or recurrent subluxation noted.  Therefore, no additional benefit is warranted to the Veteran on the basis of VAOPGCPRECs 23-97 and 9-98 regarding his left knee during this period.

The Board also notes that the required manifestations for evaluation under other potentially applicable Diagnostic Codes 5256 (knee, ankylosis), 5258 (cartilage, dislocated, semilunar), 5259 (symptomatic removal of semilunar cartilage), 5262 (tibia and fibula, impairment of), and 5263 (genu recurvatum) are not applicable, as the presence of ankylosis of the left knee, dislocation or removal of the semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum have not been demonstrated.  Moreover, Diagnostic Codes 5259 and 5263 do not provide for a rating in excess of 10 percent.

For these reasons, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent for degenerative arthritis of the left knee prior to August 22, 2007.

Since October 1, 2008.

Under Diagnostic Code 5055 for total knee replacement, a 100 percent evaluation is assigned for one year following the implantation of the prosthesis.  A 60 percent evaluation is assigned for a prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  For a prosthetic replacement of the knee joint with intermediate degrees of residual weakness, pain, or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  The minimum rating for a prosthetic replacement of the knee joint is 30 percent.

The Board notes that, as indicated in the preceding paragraph, the provisions of Diagnostic Code 5055 for total knee replacement does not provide for consideration of Diagnostic Code 5257 (recurrent subluxation or instability), 5260 (limitation of flexion), or any other Diagnostic Code not specifically referenced therein.

Diagnostic Code 5256 provides for ankylosis of the knee.  Under this Code, favorable ankylosis of either knee warrants a 30 percent evaluation.  Ankylosis is considered to be favorable when the knee is fixed in full extension, or in slight flexion at an angle between 0 degrees and 10 degrees.  A 40 percent evaluation requires that the knee be fixed in flexion at an angle between 10 degrees and 20 degrees.  When the knee is fixed in flexion between 20 degrees and 45 degrees, a 50 percent rating is assigned.  A 60 percent rating is warranted for extremely unfavorable ankylosis, with the knee fixed in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a.

Diagnostic Code 5262 provides criteria for impairment of the tibia and fibula.  With malunion and slight knee or ankle disability, a 10 percent rating is assigned. Moderate knee or ankle disability warrants a 20 percent rating.  A 30 percent rating is assigned when there is marked knee or ankle disability.  When there is nonunion with loose motion, requiring brace, a 40 percent rating is warranted.  38 C.F.R. 
§ 4.71a.

In this case, the Board finds that the Veteran's left knee was not manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity; ankylosis; extension limited to 30 degrees or more; nor impairment analogous to nonunion of the tibia or fibula with loose motion, requiring brace.  For example, at the December 2007 VA medical examination it was noted that the Veteran was doing well, less than a year out from both total knee replacements.  He was working as an attorney, and did not miss work for his knees.  He reported "a little pain" on his right knee, none on the left and he controlled it with Tylenol.  On physical examination, he got in and out of the chair without difficulty, walked with a normal gait, and was able to squat zero to 105 degrees three times.  There was slight heat on both knees, but no real tenderness.  They were stable.  In addition, motion was zero to 105 degrees bilaterally.  There was no atrophy or deformity.  X-rays of the knees showed total knee arhtroplasites in place, properly aligned without signs of problems, loosening or otherwise.  

Private medical records dated in January 2009 noted that the Veteran had bilateral total knee replacement, that he was ambulatory without assistance.  On examination, both knees demonstrated excellent range of motion and stability and excellent quad strength.  There was mild mechanical clicking with passive motion consistent with metal on plastic, but this was not pathological.  Subsequent records dated in June 2009 noted that both replacements functioned well with good range of motion, stability and strength.  He did have occasional episodes of sense of giving away.  Nevertheless, he walked fluidly and had intact circulation and neurological function and well-healed skin.

On the more recent July 2009 VA medical examination, it was noted that the Veteran had improvement with the total knee replacement, but continued to have pain.  Nevertheless, on examination he was able to extent the knee to zero degrees, and flex it to 15 degrees without obvious pain.  Moreover, after three repetitions of range of motion, there was no change due to pain, spasm, tenderness, or fatigue.  Both knees were found to be stable to testing against resistance.  X-rays taken of both knees showed the prosthesis appearing in satisfactory position.  No definite joint effusion was seen.

In short, the record reflects that subsequent to his total left knee replacement, the Veteran had improvement of his symptomatology, and good functional ability.  The competent medical and other evidence of record does not indicate the type of severe painful motion or weakness in the affected extremity contemplated by the next higher rating of 60 percent under Diagnostic Code 5055.  He was shown to have normal extension to zero degrees.  As such, he is not entitled to a higher rating under Diagnostic Code 5261.  The X-rays findings on the December 2007 and July 2009 VA medical examinations indicate the prosthesis was in proper position with no problems such as loosening, etc.  No ambulatory assistance device is required.  As such, he does not have impairment analogous to nonunion of the tibia or fibula with loose motion, requiring brace, so as to warrant a rating in excess of 30 percent under Diagnostic Code 5262.

The Board also notes that the Veteran has not been diagnosed with ankylosis of the left knee.  Moreover, the Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint", citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  Here, as detailed above, the medical examinations indicate the Veteran has consistently had mobility of the left knee during the period since October 1, 2008; i.e., it was not fixed in place.

In view of the foregoing, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 30 percent for his service-connected total left knee replacement under any of the potentially applicable Diagnostic Codes.

Other Considerations

In making the aforementioned determination, the Board reiterates that it considered whether staged ratings under Hart, supra, were appropriate.  However, a thorough review of the record does not reflect any distinctive period(s) where the severity of the Veteran's left knee warranted rating(s) in excess of those currently in effect.

In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
The Court has held that the question of an extraschedular rating is a component of a veteran's claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.

Here, it does not appear that the RO has evaluated whether the Veteran is entitled to extraschedular ratings for his service-connected left knee, and the Veteran has not raised the matter himself.  The Board therefore is without authority to consider the matter of extraschedular ratings.  The Veteran is free to raise this as a separate issue with the RO if he so desires.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total rating based upon individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

Here, the Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable due to his service-connected disabilities.  In fact, the record reflects the Veteran is gainfully employed as an attorney and teacher.  Both the December 2007 and July 2009 VA medical examinations noted he had not missed work due to his left knee pain.  Therefore, the Board finds that no further consideration of a TDIU is warranted.






      `ORDER

Entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee prior to August 22, 2007, is denied.

Entitlement to a rating in excess of 30 percent for total left knee replacement since October 1, 2008, is denied.


REMAND

The Board observes that the Veteran was also accorded a VA medical examination of his service-connected for residuals of foreign body, right forearm with slight limitation of motion in July 2006.  However, as it has been almost 5 years since that examination, the Board is concerned the evidence of record may not accurately reflect the current nature and severity of this service-connected disability.  Further, the testimony provided by the Veteran regarding this disability at the December 2008 Board hearing intimates that the disability has increased in severity since that examination and includes neurologic impairment.  

In view of the foregoing, the Board finds that a new VA medical examination of this service-connected disability is necessary for a full and fair adjudication of this case.  Accordingly, a remand is required in order to accord the Veteran such an examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding this service-connected right forearm disability should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his service-connected residuals of foreign body, right forearm since September 2007.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected residuals of foreign body, right forearm, to include any neurologic impairment thereof.  The claims folder should be made available to the examiner for review before the examination.

3.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a SSOC, which addresses all of the evidence obtained after the issuance of the last SSOC in July 2009, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


